DETAILED ACTION
Applicant’s arguments and claim amendments filed 8/24/2022, regarding the previous claim rejections of claims 1-9 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous claim rejections of claims 1-9 have been withdrawn.  However, a new ground of rejection is presented.  New claims 12 and 13 have also been rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sanyo (WO 2016120917A1 wherein the Abstract is provided by the Applicant in the IDS forms and an English translation of the WO document is provided) in view of Sano (JP 2012065474A wherein an English translation of the JP document is provided).
Regarding claims 1 and 8, Sanyo discloses a vehicle-use energy storage apparatus comprising an energy storage device having a negative electrode  (Abstract, lines 17-25, 39-44)  including a negative active material which contains: a first active material made of a carbon material (Abstract, lines 39-44, 83-90 wherein the first negative active material is made of graphite); and a second active material having a higher oxidation potential than the carbon material and having a higher discharge capacity per volume than the carbon material (Abstract, lines 39-44, 83-90 wherein the second active material of silicon inherently has “a higher oxidation potential than the carbon material and having a higher discharge capacity per volume than the carbon material” (see Applicants specification para. 19), wherein in performing discharging of the energy storage device, a main discharge reaction occurs in the first active material during a normal time, and the main discharge reaction occurs in the second active material during an emergency time. (Abstract, 54-68, 116-131 wherein main discharge reactions of both first and second active materials are fully capable of occurring in both normal times and emergency times (times to be avoided as much as possible)) and a transmitting mechanism configured to transmit a signal before a main discharge reaction of the negative electrode shifts from a discharge reaction of the first active material to a discharge reaction of the second active material in performing discharging of the energy storage device. (Abstract, lines 54-68, 116-130, 266-285 wherein the discharge control device comprising: an electric current detection unit and a voltage detection unit for detecting the discharge current and the terminal voltage of the battery; a dV/dQ computation unit for computing the derivative (dV/dQ) of the discharge curve during battery discharge; and a discharge control unit for stopping the discharge when an inflection point is detected in the value of dV/dQ or when a discharge termination voltage reached reads on the “transmitting mechanism” where signals are transmitted when discharge reactions are to be shifted from the graphite active material to the silicon active material) and the vehicle-use discharge system being configured to be capable of selecting whether or not discharging is to be continued when the signal is transmitted. (Abstract, lines 54-68, 116-130, 266-285 where the discharge system/control means is fully capable of selecting whether or not discharging is to be continued when the signal is transmitted).
However, Sanyo does not specifically disclose where it can be selected by an occupant whether or not discharging is to be continued when the signal of the transmitting mechanism is transmitted.  Sano discloses a manual discharge/discharge termination means by the driver/operator of the vehicle in order for the operator to decide whether to keep discharging the battery or terminate discharge if the potential electrode difference of the batteries reaches a predetermined value in order to enable the electric vehicle to further travel as needed and move to a desired location. (Sano Abstract, top of pg. 2 and bottom of pg. 3).  It would be obvious for one of ordinary skill in the art at the time of filing to have the occupant whether or not discharging is to be continued when the signal of the transmitting mechanism is transmitted in order for the operator to decide whether to keep discharging the battery or terminate discharge if the potential electrode difference of the batteries reaches a predetermined value in order to enable the electric vehicle to further travel as needed and move to a desired location.
Regarding claim 2, the combination of Sanyo and Sano discloses the vehicle-use energy storage apparatus according to claim 1, as shown above, and the combination of Sanyo and Sano further discloses wherein a rate of a discharge capacity attributed to the second active material in the energy storage device is 50% or less. (lines 85-90 where rate of a discharge capacity is 5% or less).
Regarding claim 3, the combination of Sanyo and Sano discloses the vehicle-use energy storage apparatus according to claim 1, as shown above, and the combination of Sanyo and Sano further discloses wherein the second active material is a simple element selected from a group consisting of silicon, tin, and aluminum, a compound which contains the element, or a combination of the simple element and the compound. (Abstract, lines 39-44, 83-90 wherein the second active material is silicon)
Regarding claim 4, the combination of Sanyo and Sano discloses the vehicle-use energy storage apparatus according to claim 1, as shown above, and the combination of Sanyo and Sano further discloses wherein a content of the second active material with respect to a total content of the first active material and the second active material is 8 mass % or less.  (lines 83-90 where the silicon content can be just greater than 0 (miniscule) or less than 10% which overlap 8 mass % or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, the combination of Sanyo and Sano discloses the vehicle-use energy storage apparatus according to claim 1, as shown above, and the combination of Sanyo and Sano further discloses wherein the first active material is graphite. (Abstract, lines 39-44, 83-90 wherein the first negative active material is made of graphite)
Regarding claim 6, the combination of Sanyo and Sano discloses the vehicle-use energy storage apparatus according to claim 1, as shown above, and the combination of Sanyo and Sano further discloses comprising a transmitting mechanism which transmits a signal at a point of time before the main discharge reaction shifts from a reaction of the first active material to a reaction of the second active material in performing the discharging of the energy storage device. (Abstract, lines 54-68, 116-130, 266-285 wherein the discharge control device comprising: an electric current detection unit and a voltage detection unit for detecting the discharge current and the terminal voltage of the battery; a dV/dQ computation unit for computing the derivative (dV/dQ) of the discharge curve during battery discharge; and a discharge control unit for stopping the discharge when an inflection point is detected in the value of dV/dQ or when a discharge termination voltage reached reads on the “transmitting mechanism” where signals (voltage or current) are transmitted when discharge reactions are to be shifted from the graphite active material to the silicon active material).
Regarding claim 7, the combination of Sanyo and Sano discloses the vehicle-use energy storage apparatus according to claim 6, as shown above, and Sanyo further discloses the signal is transmitted when a voltage becomes lower than a voltage preliminarily set in the energy storage device or when a discharge amount of electricity becomes higher than a discharge amount of electricity preliminarily set in the energy storage device. (Abstract, lines 54-68, 116-130, 266-285 see claim 6 rejection, where signals (voltage or current) are transmitted when a voltage becomes lower than a voltage preliminarily set in the energy storage device or when a discharge amount of electricity becomes higher than a discharge amount of electricity preliminarily set in the energy storage device.)
Regarding claim 9, the combination of Sanyo and Sano discloses the vehicle-use energy storage apparatus according to claim 6, as shown above, and Sanyo further discloses a discharge control method step of selecting whether or not discharging is to be continued when the signal is transmitted (Sanyo Abstract, lines 54-68, 116-130, 266-285, Sano top of pg. 2 and bottom of pg. 3, and see claim 1 rejection where the operator can select whether or not discharging is to be continued when the signal is transmitted).
Regarding claims 12 and 13, the combination of Sanyo and Sano discloses the vehicle-use energy storage apparatus according to claims 1 and 8, as shown above, and the combination of Sanyo and Sano further discloses wherein when the occupant selects that the discharging is to be continued, the vehicle- use energy storage apparatus continues to discharge after the main discharge reaction shifts from the reaction of the first active material to the reaction of the second active material. (Sanyo Abstract, lines 54-68, 116-130, 266-285, Sano top of pg. 2 and bottom of pg. 3, and see claim 1 and 8 rejections wherein when the occupant selects discharging to continue, the vehicle- use energy storage apparatus would continue to discharge after the main discharge reaction shifts from the reaction of the first active material to the reaction of the second active material).

Response to Arguments
Applicant’s arguments and claim amendments filed 8/24/2022, regarding the previous claim rejections of claims 1-9 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous claim rejections of claims 1-9 have been withdrawn.  However, a new ground of rejection is presented.  New claims 12 and 13 have also been rejected.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962. The examiner can normally be reached Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729